Case 2:14-cv-02449-JDC-KK Document 127 Filed 02/21/20 Page 1 of 2 PageID #: 1524



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    LAKE CHARLES DIVISION


 W & T OFFSHORE, INC.                                            CASE NO. 2:14-CV-02449

 VERSUS                                                          JUDGE JAMES D. CAIN, JR.

 DAVID BERNHARDT, ET AL.                                         MAGISTRATE JUDGE KAY


                                                  JUDGMENT

          Before the court is a Mandate [doc. 126] received this date from the United States

 Court of Appeals for the Fifth Circuit, relating to the cross-appeals filed from the summary

 judgment issued by this court on May 29, 2018. The procedural and factual background of

 this matter can be found in the opinion attached to that mandate.

          The Fifth Circuit reversed this court’s judgment in part, determining that the

 Department of the Interior’s orders to pay evinced the creation of a new substantive rule

 that was issued without the notice and comment procedures required under the

 Administrative Procedures Act. 1 It then remanded the case for proceedings consistent with

 the panel’s opinion.

          If an agency does not comply with the notice and comment procedures quired under

 the Administrative Procedure Act before promulgating a covered rule, the rule is invalid.

 La Union del Pueblo Entero v. Federal Emergency Mgmt. Agency, 141 F.Supp.3d 681, 692


 1
  The Fifth Circuit has affirmed this court’s decision as to W&T Offshore, Inc.’s entitlement to equitable recoupment
 and the permissibility of the Department of the Interior’s interpretation of 43 U.S.C. § 1337(a)(1)(A), under which it
 changed its election from payment in kind to payment in cash for overdue royalties on federal offshore leases. The
 Department of the Interior did not challenge this court’s ruling that its order for W&T to pay interest on past-due
 royalties was arbitrary and capricious.

                                                          -1-
Case 2:14-cv-02449-JDC-KK Document 127 Filed 02/21/20 Page 2 of 2 PageID #: 1525



 (S.D. Tex. 2015). Accordingly, IT IS ORDERED, ADJUDGED, and DECREED that

 the Department of the Interior’s 2010 payment orders be VACATED. The matter is

 remanded to the Department of the Interior in order to resolve whatever debts remain

 outstanding, consistent with the judgments made by the Fifth Circuit and those not

 appealed from this court.

       THUS DONE AND SIGNED in Chambers on this 21st day of February, 2020.



                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




                                         -2-
